Citation Nr: 0634449	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-15 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's mother


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant perfected an appeal of this 
decision to the Board.

This matter was before the Board in September 2005, and was 
then remanded for further development.


FINDINGS OF FACT

1.  The cause of the veteran's death as listed on his 
December 1988 death certificate was "probably epileptic 
seizure"; no autopsy was performed.

2.  At the time of his death, the veteran was service 
connected for residuals of a left wrist ganglion cystectomy, 
but not epilepsy.

3.  There is no indication in the record that epilepsy 
manifested to a degree of 10 percent or more within one year 
of the veteran's separation from active service.

4.  The evidence does not establish that epilepsy resulted 
from injury or disease incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The requirements of eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3501(a); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
June 2002 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The AOJ also requested all relevant evidence from 
the veteran to substantiate his claim, and requested that the 
veteran tell VA about any additional information or evidence 
that he wanted VA to try to obtain.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA 
treatment records from the period of the veteran's separation 
from service until the time of his death, the veteran's death 
certificate, the appellant's and his mother's testimony 
before the Board, and written statements by the appellant and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Service connection for the cause of the veteran's death

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  Specifically, the 
appellant claims that the veteran's death was due to 
epilepsy, and that epilepsy was incurred through in-service 
exposure to herbicides.

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to have been due to a service-connected disability 
when the evidence establishes that a disability resulting 
from injury or disease incurred in or aggravated by service 
was either the principal or contributory cause of death.  
38 C.F.R. §§ 3.312(a), 3.303.  A disability is considered to 
be the principal (primary) cause of death when it, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A disability is considered 
to be a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that a disability 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, are not held to have contributed to death when such 
death is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as 
epilepsies, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for epilepsies is one year.  38 C.F.R. 
§§ 3.307, 3.309(a).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. 
§ 3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In the instant case, the cause of the veteran's death as 
listed on his December 1988 death certificate was "probably 
epileptic seizure".  No other explanation of the veteran's 
death was given on the death certificate, and no autopsy was 
performed.

The record reflects that at the time of his death, the 
veteran was service connected for residuals of a left wrist 
ganglion cystectomy.  The veteran was not service connected 
for epilepsy.

For the following reasons, the Board finds that a 
preponderance of the evidence weighs against the appellant's 
claim for service connection.

First, service connection is not presumed for epilepsy in the 
veteran.  With respect to herbicide exposure, epilepsy is not 
a disease listed in 38 C.F.R. § 3.309(e), and therefore is 
not a disease presumed to have been incurred in service where 
the veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Also, there is no indication in the record that 
epilepsy manifested to a degree of 10 percent or more within 
one year of the veteran's separation from active service, and 
thus service connection is not presumed for epilepsy under 38 
C.F.R. §§ 3.307, 3.309(a).

Second, the evidence does not establish that epilepsy 
resulted from injury or disease incurred in or aggravated by 
service.  Despite efforts by VA to obtain records of 
treatment for epilepsy in the veteran, the available record, 
both in-service and post-service, is negative for treatment 
of epilepsy.  There is, in short, no competent medical 
evidence linking any epilepsy suffered by the veteran to 
service.

Accordingly, service connection for the cause of the 
veteran's death is not warranted.

Entitlement to Dependents' Educational Assistance

The appellant has also raised the issue of entitlement to 
Dependents' Education Assistance benefits under 38 U.S.C.A. 
Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Because the Board has denied 
service connection for the cause of the veteran's death, and 
since the record reflects that the veteran was not evaluated 
as having disability total and permanent in nature as a 
result of service connected disability at the time of his 
death, any child or surviving spouse of the veteran is not 
eligible for such benefits, and entitlement to Dependents' 
Educational Assistance Benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

Although the appellant may believe that the veteran's death 
was due to an injury or disease incurred in service, he is 
not competent to provide opinions that require medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


